Citation Nr: 0809114	
Decision Date: 03/18/08    Archive Date: 04/03/08

DOCKET NO.  03-20 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island



THE ISSUE

Entitlement to service connection for a psychiatric disorder 
including depression, to include as due to the veteran's 
service-connected low back strain.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

The veteran had active military service from July 1985 to 
July 1989 and also served in the Army National Guard and the 
Air National Guard until 2001.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island.

In October 2006, the Board remanded the veteran's claims for 
service connection for a low back disorder, and a psychiatric 
disorder to include depression and including as secondary to 
a back disorder, to the RO via the Appeals Management Center 
(AMC), in Washington, D.C., for further development.  In a 
February 2007 rating decision, the RO granted service 
connection and a compensable disability evaluation for low 
back stain.  

In August 2007, the Board remanded the veteran's claim for 
service connection for a psychiatric disorder, to include as 
secondary to his service-connected low back strain, to the RO 
via the AMC for further development.


FINDING OF FACT

It is more likely than not that the medical evidence of 
record demonstrates that the veteran's psychiatric disorder, 
variously diagnosed as a panic disorder with features of 
agoraphobia and subsyndromal depressive disorder, is 
permanently made worse by or related to his service-connected 
low back strain.


CONCLUSION OF LAW

Resolving doubt in the veteran's favor, a psychiatric 
disorder, variously diagnosed as a panic disorder with 
features of agoraphobia and subsyndromal depressive disorder, 
is proximately due to or aggravated by his service-connected 
low back strain.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 
5103-5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.6, 
3.102, 3.159, 3.303, 3.310 (2007); Allen v. Brown, 7 Vet. 
App. 439 (1997).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of Chapter 51 of Title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  38 
U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2007)).  In 
addition, VA has published regulations to implement many of 
the provisions of the VCAA.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007).

With regard to the VCAA, it appears clear in this case that 
all obtainable evidence identified by the appellant relative 
to the issue adjudicated in this decision has been obtained 
and associated with the claims folders.  The record on appeal 
is sufficient to resolve the matter of the veteran's claim 
for service connection for a psychiatric disorder to include 
depression, including as due to his service-connected low 
back strain.  In view of the disposition below, no useful 
purpose would be served by delaying the adjudication of this 
issue further to conduct additional development pursuant to 
the VCAA.  Information concerning effective dates and ratings 
will be provided by the RO.  If appellant then disagrees with 
any of those actions, he may appeal those decisions.  Further 
development or notice is not indicated in view of the action 
herein.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
"Court") held that a veteran need only demonstrate that there 
is an "approximate balance of positive and negative evidence" 
in order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.	Factual Background

Service medical records from the veteran's initial years in 
service are not referable to complaints or diagnosis of, or 
treatment for, a psychiatric disorder.

Private orthopedic medical records from J.A., M.D., dated 
from August 1999 to March 2007, reflect the veteran's history 
of a failed back syndrome with lumbar diskectomy and spinal 
fusion in 2002, and treatment for continued and chronic pain 
management.  

A June 2000 "Second Opinion Independent Medical Evaluation 
Report" prepared by V.P.G., M.D., at the request of the 
United States Department of Labor, indicates that the veteran 
had constant back pain and was unable to work.  Diagnoses 
included depression.  

Service medical records include a report of medical history 
completed by the veteran in September 2000, on which he 
checked yes to having frequent trouble sleeping, and the 
examiner referenced a Medical Examination Board (MEB) 
Narrative Summary, that was evidently prepared at that time.  
The MEB predominantly relied on Dr. G.'s June 2000 report 
that included depression among the veteran's diagnosed 
disorders.  The MEB recommended that the veteran be medically 
separated from the military (Air National Guard).

On a report of daily activities completed by the veteran in 
February 2001, in conjunction with his claim for Social 
Security Administration (SSA) disability benefits, he checked 
yes to having trouble sleeping, and said his lower back pain 
often disturbed his sleep through the night.

A June 2002 administrative decision from the SSA indicates 
that the veteran was found to be totally disabled and unable 
to work since August 1999 due to degenerative disc disease 
and chronic pain.

A November 2004 VA general mental health note includes a 
clinical impression of symtoms of depression and rumination 
about the past with concurrent pain that worsened depression.  
The Axis I diagnosis was major depressive disorder.

April, July, and August 2005 and April and May 2006 VA 
outpatient mental health notes indicate that the veteran saw 
a psychiatrist, had chronic back pain, and described the 
death of his friend who was a passenger in a car driven by 
the veteran that skidded on the ice after the veteran drank 
alcohol.  Axis I diagnoses of depression, not otherwise 
specified (NOS) and pain disorder associated with general 
medical condition, were rendered by the psychiatrist

As noted above, in its February 2007 rating decision, the RO 
granted the veteran's claim for service connection for low 
back strain that was awarded a 40 percent disabiity rating.

In September 2007, the veteran underwent VA psychiatric 
examination.  The examination report indicates that the 
examiner reviewed the veteran's medical records.  The 
examiner noted that depression was raised as an issue on 
several evaluations by clinicians.  It was also noted that 
the veteran received some VA outpatient mental health 
treatment but missed many appointments and was not compliant 
with taking prescribed medications.  Diagnoses of depression, 
NOS, and chronic pain due to back surgery were rendered by a 
VA psychiatrist, who noted social isolation, irritability, 
anger, marijuana use, and rumination about a past motor 
vehicle accident.

The VA examiner said that a review of the veteran's symtoms 
for major depression and dysthymia was borderline.  The 
veteran endorsed sadness "on occasion" but denied being 
tearful.  He denied significant weight gain or loss and slept 
well.  He experienced a loss of energy or fatigue and 
ruminated about a 1982 motor vehicle accident (in which his 
passenger was killed when the veteran was the driver).  He 
thought about death occasionally but denied being suicidal.  
The veteran endorsed a feeling of hopelessness and some low 
self esteem but had difficulty identifying whether he had 
these feelings that, to the examiner, suggested that the 
veteran had some degree of alexithymia.  (The Board observes 
that alexithymia is an inability to verbalize one's emotions.  
See Dorland's Illustrated Medical Dictionary 44 (28th ed. 
1994).)

Additionally, there was a positive review of the veteran's 
symtoms for panic disorder/anxiety.  He reported having panic 
attacks that happened several days a week and consisted of 
palpitations pounding heat, shortness of breath, some feeling 
of lightheadedness, and some chest discomfort.  He may also 
have some trembling, shaking, and sweating.  The veteran also 
appeared to have mild agoraphobia as well.  He had a phobia 
of traveling on aircraft.

As well, the veteran had a positive review of his symtoms for 
substance abuse.  He currently used some marijuana on a daily 
basis and said that he had one puff nightly for back pain and 
relaxation. 

There was a negative review of symtoms for psychotic symtoms 
aside from what appeared to be hypnagogic/hypnopompic 
auditory hallucinations when the veteran was semi awake at 
night and heard a voice in his ear calling his name.  (The 
Board observes that hypnagogic hallucinations occur at sleep 
onset and hypnopomic ones occur on awakening.  Id. at 803.) 

The Axis I diagnoses include panic disorder with features of 
agoraphobia and subsyndromal depressive disorder.  The VA 
examiner said that the veteran appeared to have a diagnosed 
psychiatric disorder and endorsed multiple symtoms of a panic 
disorder with features of agoraphobia.  According to the VA 
examiner, the veteran had some features of depression but, 
because of his limited psychological insightfulness and 
tendency towards alexithymia, it was not really possible to 
give a full fledged diagnosis of dysthymia, and he did not 
meet the criteria for major depression at the time.  The VA 
examiner stated that the veteran had multiple dysfunctional 
personality traits and she "never makes a diagnosis of 
personality disorder on the first encounter with a patient".  
Further, the VA examiner commented that the veteran had 
"significant personality issues that predate his back 
injury, which certainly could have contributed to the 
development of psychological pathology, even if he never had 
his back problems."  

In the VA examiner's opinion, "it is difficult to say that 
the [veteran's] back surgery and back pain alone, for which 
he is service-connected, is the sole cause of any psychiatric 
pathology".  It was noted that the veteran had "many other 
risk factors" for developing psychological problems later in 
life.  Then the VA examiner opined that, "it is certainly as 
likely or not that the [veteran's] psychiatric disorders are 
aggravated by [his] lower back disability."  This VA medical 
specialist said that "pain can feed into psychiatric 
pathology in a cycle in which it is impossible to tease out 
the original etiology".   

III.	Legal Analysis

The veteran has also argued that he has a psychiatric 
disorder due to his service-connected low back strain.  
Secondary service connection may be granted for a disability 
that is proximately due to, or the result of, a service- 
connected disease or injury. 38 C.F.R. § 3.310(a).  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  38 C.F.R. § 3.310; see also 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).  In addition, 
when aggravation of a non-service-connected condition is 
proximately due to or the result of a service-connected 
disability, the veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); see 
also 38 C.F.R. § 3.310(b) (2007).

The veteran has contended that service connection should be 
granted for his psychiatric disorder, including depression, 
and variously diagnosed as a panic disorder with agoraphobia, 
including as due to his service-connected low back strain.  
Service medical records are essentially negative for any 
reference to diagnosis or complaints of, or treatment for, a 
psychiatric disorder, although the MEB narrative summary, 
apparently prepared in September 2000 and predominantly based 
upon Dr. V.P.G.'s June 2000 report, includes a diagnosis of 
depression.  Subsequent VA outpatient mental health records 
reflect similar diagnoses made by a psychiatrist during 2005 
and 2006.  Moreover, in September 2007, a VA psychiatric 
examiner diagnosed the veteran with a panic disorder with 
features of agoraphobia and subsyndromal depressive disorder.  

The VA examiner said that the veteran appeared to have a 
diagnosed psychiatric disorder and endorsed multiple symtoms 
of a panic disorder with features of agoraphobia.  While the 
veteran had some features of depression, the VA examiner said 
he did not meet the criteria for major depression at the 
time.  However, the VA examiner opined that, although, "it 
is difficult to say that the [veteran's] back surgery and 
back pain alone, for which he is service-connected, is the 
sole cause of any psychiatric pathology...it is certainly as 
likely or not that the [veteran's] psychiatric disorders are 
aggravated by [his] lower back disability."  This VA medical 
specialist said that "pain can feed into psychiatric 
pathology in a cycle in which it is impossible to tease out 
the original etiology". 

As a VA medical specialist has determined that is as likely 
as not that the veteran's psychiatric disorders are 
aggravated by his service-connected lower back disability, 
the Board will accord him the benefit of the doubt.  
38 C.F.R. § 3.310(b); Allen, supra.  

Accordingly, in resolving doubt in the veteran's behalf, the 
Board concludes that service connection for a psychiatric 
disorder, diagnosed as a panic disorder with features of 
agoraphobia and subsyndromal depressive disorder, is in 
order.  38 C.F.R. §§ 3.102, 3.310.


ORDER

Service connection for a psychiatric disorder, diagnosed as a 
panic disorder with features of agoraphobia and subsyndromal 
depressive disorder as secondary to a service connected back 
disorder is granted.

____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


